Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 1, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In support for the newly added claim limitations, Applicant cites to paragraphs [0024], [0041], [0042], and [0068] of the original disclosure.  However, nothing .
	Paragraph [0061] provides that “the updates to the supplemental value sets of the map interface 168 can be pushed to service providers at different rate, such as at a slower rate compared to the rate at which actual updates occur (6 min vs. 2 min).”  However, the specification does not disclose that the individual service providers receive the updates to the supplemental value sets at different rates (i.e., a first service provider receives the update at a different time than a second service provider).  Instead, the specification provides that each individual service provider receives the updates at the same rate, which is a “different rate, such as at a slower rate compared to the rate at which actual updates occur (6 min vs. 2 min)” (i.e., the first service provider and the second service provider both receive the update at the same time (4 minutes after the actual update occurred)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 19 and 20 recite a method of organizing human activity because the claim recites a method that monitors transportation provider and requester devices, forecasts a number of requesters, estimates a target number of transportation providers to have available for requesters, projects an actual number of transportation providers that will be available, and determines and provides a supplemental value set to the transportation providers, detects a positioning activity by a transportation 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of monitoring, forecasting, estimating, projecting, determining, providing detecting, and crediting in a computer environment.  The claimed processors, memory, and GPS components are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of monitoring, forecasting, estimating, projecting, determining, providing detecting, and crediting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-11, 17, 18, and 21-25 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2, 6, 11 further define how the supplemental value set is determined and credited to the transportation providers.  Claims 3, 4, 5 further define positioning activities of the transportation providers.  Claims 7-10, 17, and 22-25 recite updating, withholding, and providing the supplemental value set on the transportation provider devices.  Claim 18 specifies that the requester devices are monitored to detect the number of requester devices 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (U.S. Patent Application Publication No. 2013/0246207) in view of Farrelly (U.S. Patent Application Publication No. 2015/0262430), Zhao (U.S. Patent Application Publication No. 2018/0121847), and Fan (U.S. Patent Application Publication No. 2017/0193625).
	Regarding Claims 1, 19, and 20, Novak teaches a computer system comprising:  a memory to store a set of instructions; one or more processors to access the set of instructions, wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include, a method for arranging transportation services, the method being implemented by one or more processors and comprising, a non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a network computer system, causes the network computer system to perform operations that include (see 
	monitoring location data for a plurality of provider devices (see [0023] “receive, over a network, requester data 111 from one or more requesting devices 170 and/or provider data 113 from one or more provider devices,” [0024] “the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given time (e.g., this can represent the supply for fulfilling the service)”);
	from the detected activities of requesters, forecasting a number of requesters in each subregion for a transport service during an upcoming time interval (see [0033] “the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands”);
	estimating a target number of transportation providers to have available for requesters in each subregion during the upcoming time interval (see [0049] “The system can make the determinations at a given time by retrieving historical data that is comparable (in time and location) to the given time. In one variation, the system can approximate the amount of requesters for the service and the amount of available service providers, and/or predict/forecast the amount of requesters for the service and the amount of available service providers for a future time using the historical data”);
	from the location data of the transportation providers, projecting an actual number of transportation providers that will be available for requesters in each subregion during the upcoming time interval (see [0024] “the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given time (e.g., this can represent the supply for fulfilling the service),” [0028] “The requester management 120 and the provider management 130 each receives requester data 111 and provider data 113, respectively, handles the data, processes the data to determine relevant information for adjusting prices, and stores the data in one or more memory resources (e.g., in one or more databases 140 that are accessible by components of system 100),” [0033] “The requester management 120 and the provider management 130 can continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands,” [0039] “The price adjustment 150 can also use data provided by outside sources or other stored data from the system databases 140 to predict, approximate, or determine locations and amount of requesters and locations and amount of available service providers”);
	determining a supplemental value set based on the estimated target number of transportation providers and the projected actual number of transportation providers of the individual subregions; providing the supplemental value set to the plurality of provider devices (see [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 
160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price (during the duration in which the adjusted price is valid) … a qualifying and available service provider can be a provider that is in the same geographic area (e.g., within the same neighborhood or city), and/or within a threshold distance or time away from the user, and/or can fulfill particular requirements or needs (amount of people a vehicle can carry, the type of vehicle, the destination), etc. One or more of the qualifying and available service providers can accept the order and provide a confirmation to the device interface 110 over the network.” If the service provider accepts the order, then the service provider performs one or more activities that make the service provider available); and
	in response to detecting the positioning activity, crediting the particular transportation provider an incentive based on a supplemental value of the supplemental value set for the particular subregion (see [0027] “the provider data 113 can include data indicating (i) an availability of a service provider, (ii) a current state of a service provider (e.g., currently providing a service, currently idle, out of commission, etc.), (iii) a current location of a provider device,” [0045] “The transaction component 160 can charge/credit the accounts of the parties at the time of the transaction, during the time when service is being provided, after the service has been completed, or after one or both parties indicates completion of the service”),
	wherein the incentive is provided in addition to earnings for fulfilling one or more service requests (see [0037] “The price adjustment 150 can adjust the price relative to a default price by using multipliers. For example, the price adjustment 150 can determine that the price needs to be increased 
	Novak does not explicitly teach, however Farrelly teaches monitoring a plurality of requester devices to detect activities of requesters in each subregion of a plurality of subregions of a given geographic region (see [0039] “The service activity monitor 130 can also receive an input from the cost engine 150 corresponding to a price or price factor 152 for the transport service. The cost engine 150 can itself receive inputs (collectively referred to as factor conditions 183) dynamically or periodically from the dispatch interface 190 and/or the service memory 180 to ultimately determine a price factor 152 for the transport service in different geographic regions or sub-regions,” [0041] “the cost engine 150 can observe or use factor conditions 183, such as a change or spike in the number of requests during particular time periods, e.g., during rush hour or following a sporting event”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of monitoring activities of requesters in each subregion as taught in Farrelly with the transportation method of Novak with the motivation to enable pricing based on supply and demand (Farrelly [0014], [0040], [0041]).
	Novak does not explicitly teach, however Zhao teaches location data based on GPS components of the plurality of provider devices (see Claim 1 “receiving, from a plurality of driver devices, location 
data,” [0029] “The location subsystem 310 determines the location of the driver device 210. In various embodiments, the location of the driver device 210 is determined using the global positioning system (‘GPS’)”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the location data in Novak with the location data based on KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of monitoring location data for a plurality of provider devices based on GPS components of the plurality of provider devices.
	Novak does not explicitly teach, however Zhao teaches based on monitoring the plurality of provider devices, detecting a positioning activity performed by a particular transportation provider, the positioning activity comprising travel to a particular subregion (see [0059] “the pre-selection module 520 uses driver location data to determine the number of pre-selected drivers that are en route to the terminal”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of detecting a positioning activity performed by a particular transportation provider, the positioning activity comprising travel a particular subregion as taught in Zhao with the transportation method of Novak with the motivation “to determine the number of already pre-selected drivers available to meet demand” (Zhao [0059]).
	Novak does not explicitly teach, however Fan teaches determining a supplemental value set including supplemental values corresponding to travel to individual subregions (see [0023] “One or more incentives are then determined in order to encourage drivers to drive (e.g., based on a model of increased drivers as a function of incentives). In some embodiments, incentives are provided in order to encourage drivers to move from a low demand region to a high demand region. In various embodiments, driver incentives comprise an increased driver rate, a guaranteed driver minimum pay per hour, a guaranteed number of rides per hour, or any other appropriate driver incentive”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a supplemental value set including 
	Novak does not explicitly teach, however Fan teaches wherein the incentive is provided for the positioning activity (see [0023] “One or more incentives are then determined in order to encourage drivers to drive (e.g., based on a model of increased drivers as a function of incentives). In some embodiments, incentives are provided in order to encourage drivers to move from a low demand region to a high demand region. In various embodiments, driver incentives comprise an increased driver rate, a guaranteed driver minimum pay per hour, a guaranteed number of rides per hour, or any other appropriate driver incentive”) (please see above for combination rationale).
	Regarding Claim 2, Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak further teaches wherein determining the supplemental value set is based on a difference between the estimated target number of UP-85132transportation providers and the projected actual number of transportation providers (see [0010] “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers,” [0012] “The system can also make the determinations based on historical data (stored in a memory resource or database of the system) that is comparable to the given instance in time or time period”).
	Regarding Claim 3, Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Zhao teaches wherein the positioning activity includes the particular transportation provider operating a respective vehicle to travel towards the particular subregion (see Claim 1 “determining a number of instances of a message of transmit to a first subset of the plurality of driver devices, the message instructing a receiving driver 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of operating a vehicle to travel towards the subregion as taught in Zhao with the transportation method of Novak with the motivation to enable the system to meet unmet demand by requesters (Zhao Claim 1).
	Regarding Claim 4, Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak further teaches wherein the positioning activity includes the particular transportation provider operating a respective vehicle to remain within the particular subregion (see [0043] “a qualifying and available service provider can be a provider that is in the same geographic area (e.g., within the same neighborhood or city)”).
	Regarding Claim 6, Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak further teaches wherein determining the supplemental value set is based on a comparison, amongst the individual subregions, of the number of requesters that are forecasted to be in the individual subregions (see [0033] “the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands”).
Claim 21, Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak further teaches wherein the supplemental values are additive credits (see [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 
160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price”).
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Farrelly, Zhao, Fan, and Sweeney (U.S. Patent Application Publication No. 2015/0161564).
	Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Sweeney teaches wherein the positioning activity includes the particular transportation provider operating a respective vehicle to accept a transport request with a service-end location in the particular subregion (see [0040] “drivers with the service state of occupied can be considered available for transport requests in a given geographic region if the time or distance to destination for those drivers at a particular moment is less than a threshold”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of accepting a transport request that when fulfilled positions the driver to be available for requesters in the subregion as taught in Sweeney with the transportation method of Novak with the motivation to identify “candidates for providing transport for the open transport requests” (Sweeney [0070]).
11.	Claims 7-11, 17, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Farrelly, Zhao, Fan, and Liu (U.S. Patent Application Publication No. 2018/0060990).
	Regarding Claim 7, Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include: determining an updated supplemental value set based on a change to at least one of the estimated target number of transportation providers or the projected actual number of transportation providers (see [0020] “the system 100 can update a supply and demand value (e.g., price or pricing parameter) associated with the service in real-time to manage service providers (e.g., resources) over multiple geographic regions to account for random, fast-changing variations in supply and/or demand levels,” [0078] “the up-to-date price is a price generated by the system in real-time in step 313 (e.g., the initial price needed to be updated)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining an update to the price based on a change in supply and demand as taught in Liu with the transportation method of Novak with the motivation to enable a provider to “evaluate, based on the up-to-date price, whether to accept the assignment to provide the requested service” (Liu [0079]).
	Regarding Claim 8, Novak in view of Farrelly, Zhao, Fan, and Liu teaches the limitations of claim 7 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include: providing the updated supplemental value set to at least a portion of the plurality of provider devices at a first time (see [0072] “The up-to-date price received by the provider device can be displayed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of providing the up-to-date price to the provider device as taught in Liu with the transportation method of Novak with the motivation to enable a provider to “evaluate, based on the up-to-date price, whether to accept the assignment to provide the requested service” (Liu [0079]).
	Novak does not explicitly teach, however Liu teaches withholding the updated supplemental value set from a given transportation provider at the first time; and providing the updated supplemental value set to the given transportation provider at a second time (see [0077] “The provider client application is configured to update the display of the provider devices periodically (e.g., every five minutes) such that the most recently received initial prices are displayed on the provider devices,” the price is withheld until it is time to update the display (e.g., every five minutes), [0072] “The system can transmit or provide the up-to-date price to the assigned service provider”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation method of Novak the process of withholding the updated supplemental value set from the provider at the first time and providing the updated supplemental value set to the provider at a second time as taught in Liu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where the updated supplemental value set is withheld from the provider at the first time and provided to the provider at a second time.
	Regarding Claim 9, Novak in view of Farrelly, Zhao, Fan, and Liu teaches the limitations of claim 8 as discussed above.  Novak further teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include:  determining an updated supplemental value set; at a first time, providing the updated supplemental value set to at least a portion of the plurality of provider devices (see [0046] “system 100 can also communicate with other third party services (not shown in FIG. 1) to provide updated pricing information. Other third party services can have the option to participate with the dynamic price adjustment system so that system 100 can enable services to be arranged between parties (e.g., other companies, entities, individuals, that are interested in requesting a service or providing a service)”).
withholding the updated supplemental value set from the particular transportation provider (see [0077] “The provider client application is configured to update the display of the provider devices periodically (e.g., every five minutes) such that the most recently received initial prices are displayed on the provider devices,” the price is withheld until it is time to update the display (e.g., every five minutes)) (please see claim 7 for combination rationale).
	Novak does not explicitly teach, however Liu teaches providing the updated supplemental value set to the particular transportation provider (see [0072] “The system can transmit or provide the up-to-date price to the assigned service provider”) (please see claim 7 for combination rationale).
	The combination of Novak and Liu does not teach, however Zhao teaches providing the value set to the particular transportation provider at a second time after detecting the positioning activity
(see [0074] “The driver arrives in front of the terminal 110 sooner than if he or she had waited until receiving the passenger assignment 1070 before leaving the waiting lot 120. The passenger identifies the driver based on the driver information 1080 and gets into the driver's vehicle. The driver confirms that the passenger has been picked up,” [0075] “The driver takes the passenger to the destination and confirms when it is reached … The driver then receives remuneration for the service (e.g., calculated based on distance travelled or time in transit and automatically charged to the passenger's credit card)”) (please see claim 1 for combination rationale).
	Novak does not explicitly teach, however Fan teaches wherein the positioning activity is detected after the first time (see [0038] FIG. 13 is a flow diagram illustrating an embodiment of a process for notifying drivers of the one or more incentives … in 1300, a notification of an incentive is provided to each associated driver. In 1302, … determining … a number of drivers that have started driving,” the notification of an incentive and the determining of the number of drivers that have started 
	Regarding Claim 10, Novak in view of Farrelly, Zhao, Fan, and Liu teaches the limitations of claim 8 as discussed above.  Novak further teaches wherein withholding the updated supplemental value set is based on determining that the given transportation provider is fulfilling an existing service request at the first time (see [0043] “The device interface 110 can notify one or more provider devices 180 (that qualify as a service provider for fulfilling the order or request) of the service request so that one or more service providers can choose to accept the order … For example, a qualifying and available service provider can be a provider that is in the same geographic area (e.g., within the same neighborhood or city), and/or within a threshold distance or time away from the user, and/or can fulfill particular requirements or needs (amount of people a vehicle can carry, the type of vehicle, the destination), etc. One or more of the qualifying and available service providers can accept the order and provide a confirmation to the device interface 110 over the network,” if a service provider is fulfilling an existing service request, then s/he does not “qualify as a service provider for fulfilling the order or request”).
	Regarding Claim 11, Novak in view of Farrelly, Zhao, Fan, and Liu teaches the limitations of claim 9 as discussed above.  Novak further teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include:  wherein the incentive credited to the given transportation provider is based on the supplemental value set rather than the updated supplemental value set (see [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price”).
	Regarding Claim 17, Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Although Novak teaches providing a supplemental value set to provider devices, Novak does not explicitly teach however Liu teaches wherein providing the supplemental value set to the plurality of provider devices includes providing the supplemental value set to service provider applications with a map interface configured to render a map of the given geographic location with a representation of the supplemental value set (see [0062] “applications executing on the provider devices 190 can display a map of the plurality of geographic regions and overlay graphics reflective of the initial prices for each of the geographic regions on the map. In this manner, service providers can be apprised of short-term pricing information and supply/demand conditions for each of the geographic regions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a map with prices for each of the geographic regions as taught in Liu with the transportation method of Novak with the motivation such that “service providers can be apprised of short-term pricing information and supply/demand conditions for each of the geographic regions” (Liu [0062]).
	Regarding Claim 22, Novak in view of Farrelly, Zhao, Fan, and Liu teaches the limitations of claim 8 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the second time is after a fixed time interval since the supplemental value set was provided to the given transportation provider (see [0077] “The provider client application is configured to update the display of the provider devices periodically (e.g., every five minutes) such that the most recently received initial prices are displayed on the provider devices.”  The price is withheld until it is time to update the display (e.g., every five minutes)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation method of Novak the fixed time interval as taught in Liu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  
	Regarding Claim 23, Novak in view of Farrelly, Zhao, Fan, and Liu teaches the limitations of claim 8 as discussed above.  Novak further teaches wherein the second time is after the given service provider completes a service request (see [0045] “The transaction component 160 can charge/credit the accounts of the parties at the time of the transaction, during the time when service is being provided, after the service has been completed, or after one or both parties indicates completion of the service.”  Thus, Novak teaches providing the fare (the up-to-date supplemental value set) to the service provider at a second time that “is after the given service provider completes a service request”).
	Regarding Claim 25, Novak in view of Farrelly, Zhao, Fan, and Liu teaches the limitations of claim 8 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the second time is after the given service provider cancels or rejects a service request (see “If the provider rejects the assignment, the system is configured to assign another service provider and/or generate another up-to-date price”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation method of Novak the second time that is after the service provider rejects a service request as taught in Liu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method having a second time for providing pricing information that is after the service provider rejects a service request.
13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Farrelly, Zhao, Fan, and Lin (U.S. Patent Application Publication No. 2018/0109922).
Novak in view of Farrelly, Zhao, and Fan teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Lin teaches wherein monitoring the plurality of requester devices includes detecting a number of requester devices, amongst the plurality of requester devices, in which a service application is running, without a service request having been generated from the service application (see Claim 2 “determine, based on the location and the indication included with the user information received from the plurality of user devices, a number of potential requesting user devices located within that sub-region on which the service application is running without a corresponding 
request for service having been made from that user device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of detecting the number of requesters in which a service application is running, without a service request having been generated from the service application as taught in Lin with the transportation method of Novak with the motivation to enable identification of undersupplied sub-regions for the given window of time (Lin Claim 2).
14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Farrelly, Zhao, Fan, Liu and Sweeney.
	Novak in view of Farrelly, Zhao, Fan, and Liu teach the limitations of claim 8 as discussed above.  Novak does not explicitly teach, however Sweeney teaches wherein the second time is after the given service provider goes offline for more than a predetermined period of time (see [0019] “each driver in the first set of drivers can update his or her status and provide the updated status to the system indicating to the system that the driver is available to provide transport service (e.g., is active or on duty, but not-in use). For instance, the driver may have just finished dropping off a user at a destination or may have gotten off break or just started his or her shift, and can then update his or her status using a respective computing device,” [0070] “when a driver of the ride sharing set accepts the request, 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation method of Novak the fixed time interval as taught in Liu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method having a fixed time interval.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation method of Novak the process of providing fare information to the service provider at a second time that is after the service provider goes offline as taught in Sweeney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where fare information is provided to the service provider at a second time that is after the service provider goes offline.
Response to Arguments
15.	Applicant’s arguments filed February 1st, 2022 regarding the objections to the drawings and the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The objections to the drawings and the 35 U.S.C. 112 rejection have been withdrawn.

	Moreover, the Examiner notes that although Applicant provides the conclusory statement that “the claims, as amended, are patent eligible because the claims recite a combination of additional elements that integrates the method of organizing human activity into a practical application under Step 2A - Prong 2” (p. 11, para. 2), Applicant fails to indicate or even elude to a specific practical application to which the claims are allegedly integrated into.  
17.	Regarding the prior art rejections, Applicant argues that:
the cited references do not disclose "determining a supplemental value set including supplemental values corresponding to travel to individual subregions of the plurality of subregions based on the estimated target number of transportation providers and the
projected actual number of transportation providers of the individual subregions,"
"based on monitoring the plurality of provider devices, detecting a positioning
activity performed by a particular transportation provider, the positioning activity
comprising travel to a particular subregion," or "in response to detecting the
positioning activity, crediting the particular transportation provider an incentive
based on a supplemental value of the supplemental value set for the particular
subregion, wherein the incentive is provided for the positioning activity and in
addition to earnings for fulfilling one or more service requests."

(emphasis in original).  As discussed more fully above, such features are taught by Novak in view of Fan and Zhao.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628